 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                  ***
 7    KEITH LEWIS,                                            Case No. 2:18-cv-00260-APG-GWF
 8                                          Plaintiff,
             v.                                                            ORDER
 9
      SMITH’S FOOD & GRUG CENTERS, INC.,
10
                                          Defendants.
11

12          This matter is before the Court on Plaintiff’s Motion to Withdraw as Attorney (ECF No.
13   12), filed on November 1, 2018. To date, no party has filed an opposition to this motion and the
14   time for response has now expired.
15          Scott Poisson, Esq. and Brandon Verde, Esq. request permission to withdraw as counsel
16   for Plaintiff. The Court finds that the movants substantially establish good cause for withdrawal.
17   Accordingly,
18          IT IS HEREBY ORDERED that Plaintiff’s Motion to Withdraw as Attorney (ECF No.
19   12) is granted.
20          IT IS FURTHER ORDERED that the Clerk of the Court shall:
21          1.      Add the last known address of Plaintiff to the civil docket:
22                  Keith Lewis
                    6500 E. Russell Road, Apt. 219
23                  Las Vegas, Nevada 89122
24          2.      Serve Plaintiff with a copy of this order at his last known addresses listed above.
25          Dated this 19th day of November, 2018.
26
27
                                                             GEORGE FOLEY, JR.
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
